Citation Nr: 0407901	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for the cause of 
the veteran's death.      


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was an 
intracranial hemorrhage due to a subdural hematoma.

2.  There are no medical records recorded during service 
reflecting any symptoms, diagnoses, or treatment for any head 
injury, to include an intracranial hemorrhage or subdural 
hematoma.

3.  Service connection was not in effect for any disability 
during the veteran's lifetime.

4.  The preponderance of the evidence is against a causal 
relationship between the veteran's fatal intracranial 
hemorrhage or subdural hematoma and any incident of service.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.312, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 1999 rating decision, the May 2002 
Statement of the Case, the November 2003 Supplemental 
Statement of the Case, and letters sent to the claimant by 
the RO, adequately informed her of the information and 
evidence needed to substantiate her claim for service 
connection for the veteran's cause of death, and complied 
with VA's notification requirements.  The Statement of the 
Case and Supplemental Statement of the Case set forth the 
laws and regulations applicable to the appellant's claim.  
Further, letters from the RO to the claimant dated March 
2001, June 2001, and February 2004 informed her of the types 
of evidence that would substantiate her claim; that she could 
obtain and submit private evidence in support of her claim; 
and that she could have the RO obtain VA and private evidence 
if she completed the appropriate medical releases for any 
private evidence she wanted the RO to obtain.  In sum, the 
claimant was notified and aware of the evidence needed to 
substantiate her claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the claimant before the RO 
decision that is the subject of this appeal.  However, the RO 
decision that is the subject of this appeal was in June 1999, 
prior to the enactment of VCAA.  The RO obviously could not 
inform the claimant of law that did not exist.  Moreover, 
while the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA was not in existence at the 
time of the June 1999 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In its VCAA notice letters, 
Statement of the Case, and Supplemental Statement of the 
Case, the RO informed the claimant of the evidence already of 
record and requested that she inform VA of any additional 
information or evidence that she wanted VA to obtain.  In a 
letter informing her that her appeal had been certified to 
the Board, the RO informed her that she could submit 
additional evidence concerning her appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in her case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
claimant by March 2001, June 2001, and February 2004 letters 
and asked her to identify all medical providers who treated 
the veteran for an intracranial hemorrhage or subdural 
hematoma.  

The veteran's terminal hospital records are not on file.  In 
March 2001, the RO sent the claimant a VCAA letter in which 
it requested her to sign an "Authorization and Release of 
Information" form for Baylor Hospital (where the veteran 
died).  The appellant failed to respond to the letter.  A 
second request was made in the form of another VCAA letter 
dated June 2001.  Again, there was no response.  The RO noted 
in the May 2002 Statement of the Case that the claimant 
failed to respond to its requests for an authorization and 
release form.  In October 2002, the appellant submitted a 
Statement in Support of the Claim (VA Form 21-4138) in which 
she stated that she was submitting the veteran's records from 
Baylor Medical Center.  However, the records that she 
submitted were not the records of the veteran, but of someone 
else with the same last name (the date of birth and the 
social security numbers were not those of the veteran).  
Service connection was not in effect for any disability 
during the veteran's lifetime; the veteran died of an 
intracranial hemorrhage due to a subdural hematoma; there is 
no medical evidence of an in-service head injury, and there 
is medical evidence of post-service head trauma.   Under 
these circumstances, the Board finds there is no further duty 
to obtain the terminal hospital records.  

The Board has considered whether there is a duty to provide a 
medical opinion.  However, in the absence of any relevant 
findings recorded in the service medical records, such as a 
head injury, any opinion at this point would be based upon 
pure speculation.  That is, there is no abnormal finding in 
the service medical records for a clinician to link the fatal 
intracranial hemorrhage or subdural hematoma to.  Moreover, 
there is medical evidence of a post-service head injury.  
Under these circumstances, the Board finds that there is no 
duty to provide a medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the claimant.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Background

The death of the appellant's late husband was caused by an 
intracranial hemorrhage due to subdural hematoma.  It is the 
appellant's contention that her husband's death was linked to 
his exposure to Agent Orange while in service.  She has also 
alleged that her husband had prostate cancer that contributed 
to his death, and that his prostate cancer was also causally 
linked to his exposure to Agent Orange.   

The veteran began active service in September 1966, and 
served as a supply clerk in Vietnam from June 1967 to July 
1968.  There are no medical records recorded during service 
that reflect any symptoms, diagnoses, or treatment for any 
head injury or residuals of head trauma, to include an 
intracranial hemorrhage or subdural hematoma.

The first relevant post-service medical records are dated 
June 1980.  D.H. treated the veteran at Garland Medical 
Hospital.  The initial report states that the veteran was 
struck on the head with a bottle in May 1980, and that he 
experiences uncontrolled seizures.  In July 1981 the veteran 
was admitted to the hospital.  D. H. noted that the veteran 
underwent a CAT scan, which was negative.  EEGs were 
essentially negative.  The veteran had a normal brain scan 
with normal brain flow study.  He also had no seizure 
activity during the course of his weeklong hospitalization.  
He was diagnosed with psychomotor seizure disorder.  

In January 1982, the veteran filed a claim for service 
connection for headaches, a head injury, and for exposure to 
Agent Orange.  A June 1979 report revealed that the veteran 
experienced mild exposure to Agent Orange over the course of 
13 months, but showed no residuals of it.  The veteran was 
scheduled for a VA examination but he failed to appear for 
it.  In its April 1982 rating decision, the RO denied service 
connection for residuals of a head injury and exposure to 
Agent Orange.  

The veteran was admitted to the Neurology Service Department 
of the VA Hospital for control of his seizure disorder in 
January 1982.  He was later admitted to the Hillside Medical 
Center in July 1982, following a paranoid delusion and 
hallucinations.  He believed that everyone was trying to kill 
him and that the medical personnel were poisoning his 
medicine.  The clinician noted that the veteran had not 
worked in over a year due to the persistence of his seizures.  
He also noted that the veteran had a problem with alcohol 
abuse.  

The veteran underwent a psychiatric examination in January 
1990 and was diagnosed with schizophrenia, a seizure 
disorder, and alcohol abuse.  

The veteran filed a claim for compensation in May 1990 for a 
psychomotor seizure disorder, acute schizophrenia, lack of 
sex drive, high blood pressure, and delusions.  The RO denied 
the claims in an October 1990 rating decision.

The veteran was first diagnosed with a subdural hematoma in 
June 1992.  Dallas County hospital reported that the claimant 
found the veteran down in the house and he was unresponsive.  
Upon examination, he had a 2 c.m. laceration over his left 
brow.  He underwent a frontotemporal craniotomy in order to 
evacuate the subdural hematoma.  

In March 1997, the RO denied a claim for service connection 
for the veteran's hematoma because there was no record of 
treatment for it while in service or within the 12-month 
presumptive period following service.  

A certificate of death shows that the veteran died in May 
1999 due to an intracranial hemorrhage secondary to a 
subdural hematoma.  

The claimant filed her claim for service connection for the 
veteran's death in May 1999.  In the claim, she stated, 
"Billy had received a letter from Agent Orange.  Something 
in his files may be considered service connected.  He 
suffered from impotence."

The RO denied the claim in June 1999 noting that there was no 
evidence in the service medical records that the veteran's 
intracranial hemorrhage and subdural hematoma were linked to 
service.  It also noted that service connection based on 
exposure to herbicides is only warranted for those conditions 
enumerated in 38 C.F.R. 3.309(e).  Intracranial hemorrhage, 
subdural hematoma, and impotence are not conditions that have 
been linked to exposure to herbicides.  

The claimant filed her notice of Disagreement in April 2000.  
In it, she states that prostrate cancer was the cause of the 
veteran's impotence.

In March 2001, the RO sent the claimant a VCAA letter in 
which it requested the claimant to sign an "Authorization 
and Release of Information" form for Baylor Hospital (where 
the veteran died).  The claimant failed to respond to the 
letter.  A second request was made in the form of another 
VCAA letter dated June 2001.  Again, there was no response.  

The RO noted in the May 2002 Statement of the Case that the 
claimant had alleged that the veteran had prostate cancer.  
It also noted that the claimant failed to respond to its 
requests for an authorization and release form.  As a result, 
it could not obtain the veteran's final hospital records to 
determine if the veteran was diagnosed with prostate cancer.  

In October 2002, the claimant submitted a Statement in 
Support of the Claim (VA Form 21-4138) in which she stated 
that she was submitting the veteran's records from Baylor 
Medical Center.  However, the records that she submitted were 
not the records of the veteran, but of someone else with the 
same last name (the date of birth and the social security 
numbers were not those of the veteran).    

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service. 38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence. See also, 38 C.F.R. § 3.102 (2002).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Upon review of the evidentiary record, the Board finds that 
it is clear that the veteran served in Vietnam during the 
Vietnam era.  Therefore, he is entitled to a presumption of 
exposure to herbicide agents.  The medical record, however, 
shows that the cause of the veteran's death was not a 
condition enumerated as a presumptive disability.  
Specifically, the veteran's death certificate lists the cause 
of the veteran's death as an intracranial hemorrhage due to a 
subdural hematoma.  No such presumption exists for 
intracranial hemorrhages and subdural hematomas.  38 C.F.R. 
3.309(e).

In the absence of the presumption, the medical evidence must 
show that the cause of death was causally related to service.  
Combee, supra.  In this case, there is no evidence that the 
veteran had an intracranial hemorrhage or subdural hematomas 
during service, nor is there any contemporaneously recorded 
evidence of a head injury while on active duty.  To the 
contrary, the evidence clearly indicates that the veteran 
first had complaints of a head injury in May 1980.  D. H.'s 
medical records show that the post-service head injury was 
the result of being struck on the head with a bottle.  As a 
result, he began experiencing uncontrollable seizures.  He 
was subsequently treated for delusions, hallucinations, and 
schizophrenia.

The medical records of the Dallas County Hospital show that 
the veteran was not diagnosed with a subdural hematoma until 
June 1992.  The condition was the result of a fall in which 
he sustained a 2 c.m. laceration over his left brow.  Thus, 
there are no medical records recorded during service 
reflecting any symptoms, diagnoses, or treatment for any head 
injury, to include an intracranial hemorrhage or subdural 
hematoma, service connection was not in effect for any 
disability during the veteran's lifetime, and the 
preponderance of the evidence is against a causal 
relationship between the veteran's fatal intracranial 
hemorrhage or subdural hematoma and any incident of service.

The Board acknowledges the claimant's assertion that the 
veteran also suffered from prostate cancer.  If shown, a 
diagnosis of prostate cancer would be presumptively service 
connected pursuant to 38 C.F.R. 3.309(e).  However, the Board 
finds that no evidence has been produced to support such a 
diagnosis.  The claimant has failed to respond to multiple 
attempts to acquire an authorization and release form, so 
that the  RO could obtain the veteran's terminal hospital 
records from Baylor Medical Center.  Instead, the claimant 
offered to send them to the Board herself, only to produce 
someone else's medical records.  

The Board further notes that even if there were a diagnosis 
of prostate cancer, and even though it would have been 
presumptively linked to service, there is still no evidence 
that the prostate cancer contributed to the veteran's death.  

For these reasons, service connection for the cause of the 
veteran's death is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



